DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s November 17, 2022 Amendment. 

Claims 1-4 are pending in the application.  Claim 1 is an independent claim.

Response to Arguments
Applicant’s amendments filed November 17, 2022 render moot the previously applied objection to the claims.
Applicant’s amendments and arguments filed November 17, 2022 have been considered but are not persuasive with regard to the rejections under 35 U.S.C. 102 and 103, as modified below to take into account Applicant’s amendments to the claims. 
In particular, Applicant argues that “the element 33…is formed on the upper surface of the element 6…to sandwich only element 31 of the elements 17/19/31… between the upper surface of the element 6 and the surface of the element 33 extending in parallel with the upper surface of the element 6” (first full paragraph on page 6 of Applicant’s November 17, 2022 Amendment).  
It is first noted that the claims do not require the surface of element 33 to extend in parallel with the upper surface of element 6.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the surface of the element 33 extending in parallel with the upper surface of the element 6) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that a line (a forty five degree angled line, for example) can be drawn from a portion of the bottom surface of 33 to a portion of the top surface of 6 (including a portion of the surface of element 33 that extends in parallel with the upper surface of 6) that includes portions of 17, 19, 31 sandwiched therebetween.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 7,456,062 B1 to En et al. (referred to hereafter as “En”).

Regarding claim 1, En teaches a semiconductor device {Figure 10}, comprising: a gate insulating film {12} formed on an upper surface of a first semiconductor layer {6}; a gate electrode {14} formed on the gate insulating film, and having a second semiconductor layer {“polysilicon” (column 2, line 35)}; an offset spacer {17/19/31} comprised of a laminated film including three or more insulating films {17, 19, 31}, the offset spacer being formed on the upper surface of the first semiconductor layer {17/19/31 are formed over 6} and on a side surface of the gate electrode {17/19/31 are formed on the side of 14}; a third semiconductor layer {42} formed on the upper surface of the first semiconductor layer exposed from the offset spacer; a sidewall spacer {33} formed on the upper surface of the first semiconductor layer {33 is formed over 6} and on the side surface of the gate electrode via the three or more insulating films of the offset spacer {33 is formed on the side of 14 via 17/19/31}, wherein the three or more insulating films of the offset spacer is sandwiched between i) the upper surface of the first semiconductor layer and ii) a surface of the sidewall spacer extending along the upper surface of the first semiconductor layer {17/19/31 are positioned between the top of 6 and the bottom of 33-a line can be drawn from a portion of the bottom surface of 33 to a portion of the top surface of 6 that includes portions of 17, 19, 31 sandwiched therebetween}; a first impurity region formed under each of the offset spacer and the sidewall spacer {20}; and a second impurity region {42/46} formed in each of the first semiconductor layer and the third semiconductor layer, that are exposed from the sidewall spacer, wherein in a direction along a gate length of the gate electrode, the laminated film of the offset spacer is formed {17/19/31} such that materials of two insulating films, which are adjacent to each other, of the three or more insulating films are different from each other {layer 17 can be formed from layer 16 which can be a nitride (column 2, line 49-50), “if liner 16 is a nitride, layer 18 will be an oxide” (column 2, lines 58-59)}, and wherein a first silicon nitride film {17} of the laminated film of the offset spacer is in direct contact with the side surface of the gate electrode.  Regarding claim 2 (that depends from claim 1), En teaches the offset spacer has: the first silicon nitride film {17} formed on the upper surface of the first semiconductor layer and formed on the side surface of the gate electrode {14}, a first silicon oxide film {19} formed on the upper surface of the first semiconductor layer via the first silicon nitride film {17}, and formed on the side surface of the gate electrode via the first silicon nitride film, and a second silicon nitride film {layer 31-formed from layer 30-“nitride” (column 3, line 29)} formed on the upper surface of the first semiconductor layer via i) the first silicon nitride film and ii) the first silicon oxide film, and formed on the side surface of the gate electrode via i) the first silicon nitride film and ii) the first silicon oxide film. Regarding claim 4 (that depends from claim 1), En (column 4, lines 34-39) teaches the first semiconductor layer {6} is formed on an insulating layer {7} formed on a semiconductor substrate {8}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over En.
Regarding claim 3 (that depends from claim 2), En teaches a silicide layer {“In a typical embodiment, epitaxial layers 42 and 44 are exposed to a silicidation process to form silicide layers” (column 4, lines 28-29)} formed in the third semiconductor layer {42}, the sidewall spacer has: a second silicon oxide film formed on the side surface of the gate electrode via the offset spacer {33 formed from layer 32; “layer 32 can be…silicon oxynitride” (column 3, lines 37-38)}, wherein the silicide layer is formed at a region of a surface of the third semiconductor layer, the region being a region exposed from layers 71, 72, and 73 {“In a typical embodiment, epitaxial layers 42 and 44 are exposed to a silicidation process to form silicide layers” (column 4, lines 28-29)}.  En does not appear to explicitly describe a third silicon nitride film formed on the second silicon oxide film.  However, En includes dielectric materials 71, 72, and 73 on the second oxide film.  As silicon nitride is used for other layers, it would have been obvious to use silicon nitride (or silicon oxide) for one or more of layers 71, 72, and/or 73 due to its availability in the process of making the En device.
Conclusion
The additional cited references appear to be relevant to the present disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826